Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 11 recites:
“A method for operating a motor vehicle, the motor vehicle including evaluation units which access sensor units of the motor vehicle, a conflict checking unit, and a vehicle control unit configured to control the motor vehicle, the method comprising: ascertaining, by corresponding evaluation units, requests relating to a control of the motor vehicle for improving working conditions of the evaluation units which access the sensor units; communicating the requests to the conflict checking unit; ascertaining, by the conflict checking unit, control commands to control the motor vehicle by the vehicle control unit to implement the requests; ascertaining a respective feasibility of the control commands based on predetermined verification criteria with respect to contradictions of each of the control commands with each other and a practicability of each of the control commands; ascertaining a control specification for the vehicle control unit based on the feasibilities of the control 

The best prior arts of record are:
Takama US 10,678,230 
Nickolaou US 8,798,841
Ferguson US 9,760,092

Although the prior arts can be combined to teach:
A method for operating a motor vehicle, the motor vehicle including evaluation units which access sensor units of the motor vehicle, a conflict checking unit, and a vehicle control unit configured to control the motor vehicle, the method comprising: ascertaining, by corresponding evaluation units; communicating the requests to the conflict checking unit; ascertaining, by the conflict checking unit, control commands to control the motor vehicle by the vehicle control unit to implement the requests; and controlling the motor vehicle according to the control specification by using the vehicle control unit.

The prior arts of record individually or combined do not teach:
requests for improving operating conditions of several of the evaluation units accessing the sensor units determined by the corresponding evaluation units.

determining a control specification for the vehicle control unit of the motor vehicle on the basis of the feasibilities of the control commands and taking into consideration predefined decision criteria.

As such claims 11-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SIHAR KARWAN/
Examiner, Art Unit 2422

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664